]> As filed with the Securities and Exchange Commission on January26, 2012 Registration No. 333-167451 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 7 to FORM S-1 REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 Classic Rules Judo Championships, Inc. (Name of small business issuer in its charter) Delaware 20-8424623 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 100 Research Drive, Suite 16 Stamford, CT 06906 Tel: (203) 327-6665 (Address and telephone number of principal executive offices and principal place of business) Corporations USA, LLC 341 Raven Circle Wyoming, DE 19934 (866) 356-2872 (Name, address and telephone number for agent for service) Copies to: Jerry Gruenbaum, Esq. Law Offices of SEC Attorneys, LLC Two Corporate Drive, Suite 234 Shelton, Connecticut 06484 (203) 222-9333 (203) 225-1244 (Fax) Approximate date of proposed sale to the public: As soon as practical after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer[ ]Accelerated filer [ ] Non-accelerated filer[ ]Smaller reporting company[X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities To Be Registered Amount To Be Registered 1 Proposed Maximum Offering Price Per Unit 2 Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock $0.001 par value $ $ 108,821 $ Total $ $ 108,821 $ (1) Represents common shares currently outstanding to be sold by the selling security holders. (2) There is no current market for the securities and the price at which the shares held by the selling security holders will be sold is unknown.Although the registrant's common stock has a par value of $0.001, the registrant believes that the calculation of $0.01 per share is a bona fide estimate of the offering price in accordance with Rule 457(a). 1 THE INFORMATION IN THIS PRELIMINARY PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THE SELLING STOCKHOLDERS MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT BECOMES EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PROSPECTUS Subject to completion, dated Classic Rules Judo Championships, Inc. 10,882,103 sharesof Common Stock at held by stockholders Offering Price: $0.01 This prospectus relates to the sale of up to10,882,103 sharesof our common stock by certain existing holders of the securities.As of December 22, 2011, 11,596,195 sharesof common stock are issued and outstanding.All costs associated with this registration will be borne by us This is our initial public offering.The shares of our common stock are not currently traded: our securities are not listed on any national securities exchange or the Nasdaq Stock market. Upon the effectiveness of this prospectus: the Selling Shareholders may sell the shares as detailed in the section entitled "Plan of Distribution." The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Each of the selling stockholders may be deemed to be an "underwriter," as such term is defined in the Securities Act of 1933. There has been no market for our securities and a public market may not develop, or, if any market does develop, it may not be sustained.As of December 22, 2011, we have 11,596,195 common shares issued and outstanding. Our common stock is not traded on any exchange or in the over-the-counter market.After this Registration statement becomes effective, we expect to have a broker dealer file an application with the Finance Industry Regulatory Authority for our common stock to be eligible for trading on the OTC Bulletin Board.However, there can be no assurance that we will find a market maker and no assurance that our shares will be approved for listing on the OTC Bulletin Board. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK.YOU SHOULD PURCHASE SECURITIES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. SEE "RISK FACTORS" BEGINNING ON . You should rely only on the information provided in this prospectus or any supplement to this prospectus and information incorporated by reference.We have not authorized anyone else to provide you with different information.Neither the delivery of this prospectus nor any distribution of the shares of common stock pursuant to this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Dealer Prospectus Delivery Obligation Until [90 days from the date of effectiveness], all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments. Subject to Completion, the date of this Prospectus is , 2011. All dollar amounts in this prospectus are in U.S. dollars. 2 TABLE OF CONTENTS PART I - INFORMATION REQUIRED IN PROSPECTUS Page No. PROSPECTUS SUMMARY 4 RISK FACTORS 7 CAPITALIZATION 22 FORWARD LOOKING STATEMENTS 23 OFFERING INFORMATION, 23 USE OF PROCEEDS 23 DETERMINATION OF OFFERING PRICE 23 DILUTION 23 SELLING SECURITY HOLDERS 24 PLAN OF DISTRIBUTION 27 DESCRIPTION OF THE SECURITIES BEING REGISTERED 30 INTERESTS OF NAMED EXPERTS AND COUNSEL 31 THE BUSINESS 33 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONOR PLAN OF OPERATION 41 LEGAL PROCEEDINGS 43 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 43 MANAGEMENT 44 EXECUTIVE COMPENSATION 46 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 48 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 49 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FORSECURITIES ACT LIABILITIES 49 FINANCIAL STATEMENTS F-1 PART II - INFORMATION NOT REQUIRED IN PROSPECTUS II-1 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION II-1 INDEMNIFICATION OF DIRECTORS AND OFFICERS II-1 RECENT SALES OF UNREGISTERED SECURITIES II-1 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES II-2 UNDERTAKINGS II-2 We have not authorized anyone to provide you with information different from that contained in this prospectus.The Selling Stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of common stock. 3 PROSPECTUS SUMMARY The following prospectus summary is qualified in its entirety by, and should read in conjunction with, the more detailed information and our Financial Statements and Notes thereto appearing elsewhere in this prospectus.This summary does not contain all of the information you should consider before investing in our common stock.You should read the entire prospectus carefully. Our Company - Classic Rules Judo Championships, Inc. Classic Rules Judo Championships, Inc. (“We” or the “Company”) was originally formed as Blue Ribbon Pyrocool, Inc. a Delaware corporation November 16, 2005, as a wholly owned subsidiary of Puritan Financial Group, Inc., a company traded on the Pink OTC Markets, Inc.On March 24, 2008 a majority of the shareholders approved the spin-off of the Company to the shareholders of record as of December 26, 2005.The payment date was not determined at that time, but subsequently will be set upon the declaration of the effectiveness of this registration statement.Subsequent to its formation and prior to being renamed, the Company had no revenues or operations. Our Company, Classic Rules Judo Championships, Inc. created a subsidiary which was incorporated in the state of Connecticut called Classic Rules World Judo Championships, Inc.There are no other subsidiaries. On July 15, 2008 the Company executed a Memorandum of Understanding entitled “Management's Global Agreement” (the “MOU”) with Classic Rules Judo Championships, Inc. and Mr. Chris Angle.Under such MOU the Company would change its name and pursue the business of Classic Rules Judo Championships. We intend to establish and promote tournaments for the sport of classical judo and have, so far, done two tournaments, one in 2010 and one in 2011. Contestants pay a fee to enter the contest and vie to become the winner of this yearlytournamentwhich is known as the Classic Rules World Judo Championships. We plan to apply through a FINRA member broker dealer for OTC-Bulletin Board listing after our Registration Statement is declared effective.Management believes that listing on the OTC-Bulletin will position the Company to find financing to progress its business plan forward.However, there is no assurance that the Company will find a market maker and no assurance that our share will be approved for listing in the OTC Bulletin Board. The first tournament was held in March of 2010, had 15 competitors each paying a $100 entry fee generating revenue of $1,500.With miscellaneous revenue such as from entrance fees, total revenue was $2,087. Expenses for the first contest were $405 for Trophies, $150 for Facilities Rental, $350 for the Facilities Custodial, $100 for Advertising, $150 for Supplies, $200 for Transportation of Tournament mats totalling $1,355. The second tournament was held in May of 2011, but attendance of athletes dropped to only 11 competitors that paid $75 except for one competitor who paid $50 totalling $850.With miscellaneous revenue, such as from entrance fees, total revenue was $1,010. Expenses for the second contest were $405 for Trophies, $150 for Facilities Rental, $350 for the Facility Custodial, $392 for Transportation of Tournament mats, $296 for printing, totalling $1,593. In the judo contest world the results for the attendance at both of the Classic Rules tournaments would be considered small.We cannot predict if the Classic Rules type of tournament will become successful and attract athletes to a greater extent. We have generated little revenues to date; we have minimal assets, and have incurred losses since inception.From inception through the year ending September 30, 2011 we experienced a net loss of ($53,373).This net loss was contributed to by the organizational expenses and professional fees. For thetwelve monthsended December 31, 2010 and 2009, we experienced net losses of $16,481 and $8,319, respectively. These losses are attributable to organizational expenses and professional fees.In our December 31, 2010 and 2009 year-end financials, our auditor issued an opinion that our financial condition raises substantial doubt about the Company's ability to continue as a going concern. In 2010, the company experienced the start of operations and took in revenue of $2,087; and through September 2011, the Company took in total revenue of $1,010. Further, without a further injection of cash from the founders or other investors the Company will deplete its cash within the next ninety days since it is using funds at a rate of approximately $175 per month ($2,100 yearly) and as a result may have to close. In addition, the yearly audit and review fees are estimated to be approximately $10,000; our accounts payable is $5,000, and the estimated costs for the 2012 tournament is $3,000 totalling about $20,100.We expect to only take in revenue from the 2012 tournament of $7,500 leaving an expected deficit for the coming one year of $12,600. Our principal executive office is located at 100 Research Drive, Suite 16, Stamford, CT 06906 and our telephone number is (203) 327-6665. The terms “Classic Rules,” “The Company,” “we,” “us” and “our” as used in this prospectus refer to Classic Rules Judo Championships, Inc. 4 About The Offering The following is a brief summary of the offering: Securities being offered: 10,882,103 common stock being held by current shareholders at par value $0.001 per share.The shares being registered in this prospectus are held by shareholders.We issued shares to these shareholders via private placements in exchange for an investment in our Company or as payment for assets or services. Offering price per share: The offering price of the common stock is $0.01 per share.We plan to ask a broker dealer to apply on our behalf with the Over-the-Counter Bulletin Board electronic quotation service to allow the trading of our common stock after this prospectus is declared effective by the U. S. Securities and Exchange Commission.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transaction negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Offering Period: As soon as practical after approval of Registration Our Common Stock: This is our initial registration.There is not currently a market for our common stock.We intend to list our shares on the Over-the-Counter Bulletin Board, or OTCBB, but our stock has not been approved for trading on the OTCBB as of the date of this prospectus.We cannot determine if an active market will develop for our common stock.Additionally, we cannot determine or predict the price at which our common stock will initially trade.The selling shareholders will sell at a price of $0.01 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices. Use of Proceeds: We will not receive any proceeds from the sale by selling shareholders of our common stock. Risk Factors See "Risk Factors" and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in our common shares. OTC/BB symbol Not applicable.We are not trading on any exchange.We intend to have a broker dealer file an application on behalf of the Company for listing on the OTC-Bulletin Board following the effectiveness of this Registration Statement. 5 Summary Financial Information The summary financial information presented below is derived from and should be read in conjunction with our financial statements, including notes thereto, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” appearing elsewhere in this prospectus. For theNine Months Ended For the Year Ended Period from inception September 30, December 31, (Nov. 16, 2005) toSept. 30, 2011 (Unaudited) (Unaudited) Revenues $ $1,010 $ $ - $ Operating Expenses Cost of revenues 1,450 General and administrative Interest expense - - Total Expenses Net Loss $ ) $ ) $ ) $ ) Net Loss per Common Share Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding Working Capital ) ) ) Total Assets 76 25 Stockholder's Equity ) ) ) Note:On July 15, 2008, the Company reverse split the share on a 10 for 1 basis, which decreased the total outstanding shares from 10,449,250 to 1,044,925.The stock transfer agent (Corporate Stock Transfer) added another 127 for additional rounding up purposes making the total 1,045,052. On July 15, 2008 the company issued a total of 8,705,084 for cash and services, which brings the total outstanding share to 9,750,136.On March 31, 2010 and August 18, 2010 through a private placement memorandum, the Company issued an additional825,826and 185,079 respectively equaling 1,010,905 shares making the total shares issued to be 10,761,041; and of the shares issued in 2011 underfour private placements, on March 18, 2011 the company issued 161,415 shares; the second on March 25, 2011 the company issued 109,224; on 11/12/11 the company issured 430,107. and on 11/16/11 issured 134,408,making a total of 11,596,195 issued. 6 RISK FACTORS Investing in our common stock involves a high degree of risk.You should carefully consider the risks described below and all of the other information set forth in this prospectus before deciding to invest in shares of our common stock.If any of the events or developments described below actually occurs, our business, financial condition or results of operations could be negatively affected.In that case, the trading price of our common stock could decline, and you could lose all or part of your investment in our common stock. RISK FACTORS RELATING TO OUR BUSINESS AND INDUSTRY We may not be able to raise sufficient capital or generate adequate revenue in the future to meet our obligations and fund our operating expenses. As ofSeptember 30, 2011 the Company had $76 in cash. As of December 31, 2010 and 2009, the Company had $25 and $1,337, respectively, in cash. The Company plans to specialize in utilizing internet media and word of mouth to market and generate its leads for its business of conducting judo tournaments. The Company needs to raise additional capital in order to fully develop its business plan. The Company currently has only $76 in cash which is not enough to implement its business plan. Failure to raise adequate capital and generate adequate sales revenues to meet our obligations and develop and sustain our operations could result in reducing or ceasing our operations. Additionally, even if we do raise sufficient capital and generate revenues to promote our future tournaments and to support our operating expenses, there can be no assurances that the revenue will be sufficient to enable us to develop business to a level where it will generate profits and cash flows from future operations. These matters raise substantial doubt about our ability to continue as a going concern. Our independent auditors currently included an explanatory paragraph in their report on our financial statements regarding concerns about our ability to continue as a going concern. Our limited operation history makes it difficult to be able to raise needed capital in the future. We performed our first contest in March 2010 and our second tournament in May 2011. Therefore, we not only have a very limited operating history, but also a very limited track record in executing our business model. Our future success depends on acceptance of our tournament by athletes to become participants. Our efforts to sell our tournament model to judo athletes may not continue to be successful. In particular, because we are a relatively new company with a limited operating history, judo athletes and potential investors may have concerns regarding our viability. Our limited operating history may also make it difficult to evaluate our current business and future prospects. We have encountered and will continue to encounter risks and difficulties frequently experienced by companies in rapidly changing industries. If we do not manage these risks successfully, our business and operating results will be adversely affected. 7 We may be inadequately capitalized and not have enough cash flow to endure our proposed operational plans. We have yet to attain profitable operations; and because we will need additional financing to fund our activities, our accountants believe there is substantial doubt about the company's ability to continue as a going concern. The Company has prepared financial statements for the years ended December 31, 2009 and 2010 reporting and itsSeptember 30th, 2011 review that the Company is in its developmental stages having only performed its first two tournaments. Its ability to continue to operate as a going concern is fully dependent upon the Company obtaining sufficient financing to continue its development and operational activities. The ability to achieve profitable operations is in direct correlation to the Company's ability to raise sufficient financing. Accordingly, management believes the Company's continued existence, future expansion, and ultimate profitability is fully dependent upon raising sufficient proceeds in the future. It is important to note that even if the appropriate financing is received, there is no guarantee that the Company will ever be able to operate profitably or derive any significant revenues from its operation. The Company could be required to raise additional financing to fully implement its entire business plan. We may not be able to operate efficiently and sell enough product to satisfy its capital needs. The Company anticipates that it will incur losses and negative cash flow over the next twelve (12) months. There is no guarantee that the Company will ever operate profitably or even receive positive cash flows from full operations. The company expects that until next June 2012, it will have office expenses of internet and transfer agent costs of approximately $175 per month plus its June 30, 2011 accounts payable of $ 5,000. In addition, the yearly audit and review fees are estimated to be approximately $10,000. Further, the estimated costs for the 2012 tournament will be $3,000.In order to meet this cash requirement of $20,100, the Company will have to raise money through a Private Placement Memorandum. If we raise, or generate revenue of,$20,100 or more, the company expects that it will be able to cover its expenses until its next tournament and through July 2012 . If the Company does not raise, or take in revenue of at least $ 20,100, it may not be able to meet its obligations and as a result have to cease operations. The first tournament was held in March of 2010, and had 15 competitors each paying a $100 entry fee generating revenue of $1,500.With miscellaneous revenue such as from entrance fees, total revenue was $2,087. Expenses for the first contest were $405 for Trophies, $150 for Facilities Rental, $350 for the Facilities Custodial, $100 for Advertising, $150 for Supplies, $200 for Transportation of Tournament mats totalling $1,355. The second tournament was held in May of 2011, but attendance of athletes dropped to only 11 competitors that paid $75 except for one competitor who paid $50 totalling $850.With miscellaneous revenue, such as from entrance fees, total revenue was $1,010. Expenses for the second contest were $405 for Trophies, $150 for Facilities Rental, $350 for the Facility Custodial, $392 for Transportation of Tournament mats, $296 for printing, totalling $1,593. In the judo contest world the results for the attendance at both of the Classic Rules tournaments would be considered small.We cannot predict if the Classic Rules type of tournament will become successful and attract athletes to a greater extent. Further upon reaching July 2012, thethird tournament, scheduled for June, 2012, may not be successful, and as a result the Company may continue to operate at a loss. Should this become the case, the Company will either need to raise more money or cease operations. The Company expects that the minimum operating costs to run the tournament in June 2012 will be $2,250 but these costs could grow to $3,000 and we expect the tournament to cost this amount. Minimum Tournament Cost for 2012 (Estimated) Monthly Cost Yearly Cost Trophies $
